DETAILED ACTION
The following NOTICE OF ALLOWANCE is provided in response to an interview with Applicant’s representative on 02/03/2022, Applicant’s AFCP 2.0 request received on 02/08/2022 and based on a follow up interview on 03/02/2022 with Applicant’s representative to discuss an Examiner’s Amendment to make minor corrections to the claims for inadvertent missing words. 
This application is a CIP of: 
14/800,675 07/15/2015 PAT 9491059
14/800,675 is a CIP of 14/700,110 04/29/2015 PAT 9864797
14/700,110 is a CIP of 14/611,200 01/31/2015 PAT 9294361
14/611,200 is a CIP of 14/528,858 10/30/2014 PAT 9130860
14/528,858 has PRO 62/062,104 10/09/2014

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 16, 20-24, 29 and 30 were amended and claims 31 and 32 were added in Applicant’s AFCP 2.0 response received on 02/08/2022.  Claims 25 and 26 were previously canceled.  Claims 1-24 and 27-32 are pending and allowed.

Examiner’s Amendment
Examiner discussed and agreed to an Examiner's Amendment 03/02/2022 with Applicant's representative, Dmitry Andreev (Reg. No. 57,428), to correct minor issues in claims 1 and 31 regarding a couple missing words.  In claim 1, the word “application” 

This listing of claims below will replace all prior versions, and listings, of claims in the application.
1.	(Currently amended) A method implemented by a computer system comprising one or more processors, the method comprising:
executing a search query to derive multiple key performance indicator (KPI) values for each of one or more entities that provide a service, wherein the service is represented by a service definition, wherein the service definition associates the one or more entities with the service and each entity is represented by an entity definition that identifies machine data for deriving the KPI values pertaining to the entity;
accumulating the multiple KPI values in computer storage;
generating, for each of the one or more entities, a per-entity time series corresponding to a duration of time, wherein the per-entity time series is generated using a respective set of KPI values from the multiple KPI values for a respective entity from the one or more entities;
for each of one or more statistical metrics, generating a statistical metric time series associated with the duration of time, the statistical metric time series comprising values of statistical metrics that are derived from the per-entity time series; 
causing display of a graphical user interface (GUI) comprising a depiction of data from the statistical metric time series;
receiving, via the GUI, a first user input indicating a selection of a particular entity from the one or more entities; 
in response to the first user input, causing the GUI to display an augmented visual representation comprising a line plot depicting the per-entity time series for the particular entity as an overlay superimposed over a time-based graph lane of a plurality of time-based graph lanes, wherein each time-based graph lane corresponds to a respective entity;

in response to the second user input, causing the GUI to display a navigation option having associated property carryforward information that specifies a visualization context information to be forwarded to a navigation target application, wherein the property carryforward information comprises a tokenized search query;
receiving a third user input indicating an interaction with the navigation option; and 
in response to the third user input, outputting the property carryforward information for receipt by the navigation target application, wherein, upon receipt of the property carryforward information, the navigation target application uses the visualization context information to display the data from the per-entity time series in a context of the navigation target application.
2.	(Previously presented) The method of claim 1 wherein the search query derives a value indicative of performance of the service at a point in time or for a period of time from the machine data identified in entity definitions.
3.	(Previously presented) The method of claim 1 wherein executing the search query is performed automatically according to a frequency or a schedule.
4.	(Previously presented) The method of claim 1 wherein the one or more statistical metrics comprise one or more standard deviations.
5.	(Previously presented) The method of claim 1 wherein the one or more statistical metrics comprise an average and one or more standard deviations.
6.	(Previously presented) The method of claim 1 wherein the one or more statistical metrics comprise one or more standard deviations, a minimum, and a maximum.
7.	(Previously presented) The method of claim 1 wherein the one or more statistical metrics comprise one or more quantiles.

9.	(Original) The method of claim 1 wherein the depiction of data comprises a line graph corresponding to a particular one of the statistical metric time series and the line graph is a smoothed line graph.
10.	(Original) The method of claim 1 wherein the depiction of data comprises an edge of an area in an area graph, the edge defined by a particular one of the statistical metric time series.
11.	(Original) The method of claim 1 wherein the depiction of data comprises an edge of an area in an area graph, the edge defined by a particular one of the statistical metric time series with smoothing.
12.	(Original) The method of claim 1 wherein the depiction of data comprises a depiction of at least one of a maximum and a minimum statistical metric in a first representation type and a depiction of another statistical metric in a second representation type.
13.	(Original) The method of claim 1 wherein the machine data is represented as timestamped events in a data store, each event comprising a segment of raw machine data.
14.	(Original) The method of claim 1 wherein the machine data is represented as timestamped events in a data store accessed in conjunction with a late-binding schema.
15.	(Original) The method of claim 1 wherein the machine data pertaining to a particular entity is produced by two or more sources.
16.	(Previously presented) The method of claim 1 wherein the machine data pertaining to a particular entity is produced by the particular entity and by another entity.
17.	(Original) The method of claim 1 wherein the GUI further comprises a depiction of data from one or more of the per-entity time series.

19.	(Original) The method of claim 1 wherein the GUI further comprises a depiction of data from a particular per-entity time series superimposed with the depiction of statistical metric time series data.
20.	(Previously presented) The method of claim 1, further comprising:
causing the GUI to display a depiction of data from the per-entity time series that correspond to the particular entity indicated for selection by the first user input.
21.	(Previously presented) The method of claim 1, further comprising:
receiving a fourth user input indicating a selection from a displayed list of entity categories; and
causing the GUI to display a depiction of data from the per-entity time series that correspond to entities associated with a category indicated by the fourth user input.
22.	(Previously presented) The method of claim 1, further comprising:
receiving a fourth user input indicating a selection from a displayed list of entity categories; and
causing the GUI to display a depiction of data from the per-entity time series that correspond to entities associated with a category indicated by the fourth user input, the depiction of data from the per-entity time series comprising a line graph for each entity associated with the category superimposed with the depiction of statistical metric time series data.
23.	(Previously presented) The method of claim 1, further comprising:
receiving a fourth user input indicating a selection from a displayed list of entity categories, the entity categories including at least one from among N-best, N-worst, N-largest, N-smallest, N-newest, and N-oldest; and
causing the GUI to display a depiction of data from the per-entity time series that correspond to entities associated with a category indicated by the fourth user input, the 
24.	(Previously presented) The method of claim 1, further comprising:
receiving a fourth input indicating user interaction with the 
in response to the fourth input, causing the GUI to display a presentation of data associated with the particular entity apart from a GUI area having the depiction of statistical metric time series data.
25.-26.	(Canceled) 
27.	(Previously presented) The method of claim 1, further comprising:
receiving a fourth user input indicating an interaction with a particular area of a distribution flow graph; and
in response to the fourth user input, causing the GUI to display a list of entities associated with the particular area.
28.	(Previously presented) The method of claim 1, further comprising:
receiving a fourth user input indicating an interaction with a particular area of a distribution flow graph; and
in response to the fourth user input, causing the GUI to display a list of entities associated with the particular area;
receiving a fifth user input indicating a selection of a particular entity from the list of entities;
in response to the fifth user input, causing the display of information related to the particular entity.
29.	(Previously presented) A system comprising:
a memory; and
a processing device coupled with the memory to:

accumulate the multiple KPI values in computer storage;
generate, for each of the one or more entities, a per-entity time series corresponding to a duration of time, wherein the per-entity time series is generated using a respective set of KPI values from the multiple KPI values for a respective entity from the one or more entities;
for each of one or more statistical metrics, generate a statistical metric time series associated with the duration, the statistical metric time series comprising values of statistical metrics that are derived from the per-entity time series; 
cause display of a graphical user interface (GUI) comprising a depiction of data from one or more of the statistical metric time series; 
receive, via the GUI, a first user input indicating a selection of a particular entity; 
in response to the first user input, cause the GUI to display an augmented visual representation comprising a line plot depicting the per-entity time series for the particular entity as an overlay superimposed over a time-based graph lane of a plurality of time-based graph lanes, wherein each time-based graph lane corresponds to a respective entity;
receive a second user input indicating an interaction with a visible portion of the overlay; and 
in response to the second user input, cause the GUI to display a navigation option having associated property carryforward information to be forwarded to a navigation target application, wherein the property carryforward information comprises a tokenized search query;
receive a third user input indicating an interaction with the navigation option; and 

30.	(Previously presented) A non-transitory computer readable storage medium encoding instructions thereon that, in response to execution by one or more processing devices, cause the processing device to perform operations comprising:
executing a search query to derive multiple key performance indicator (KPI) values for each of one or more entities that provide a service, wherein the service is represented by a service definition that associates the entities with the service and each entity is represented by an entity definition that identifies machine data for deriving the KPI values pertaining to the entity;
accumulating the multiple KPI values in computer storage;
generating, for each of the one or more entities, a per-entity time series corresponding to a duration of time, wherein the per-entity time series is generated using a respective set of KPI values from the multiple KPI values for a respective entity from the one or more entities;
for each of one or more statistical metrics, generating a statistical metric time series associated with the duration, the statistical metric time series comprising values of statistical metrics that are derived from the per-entity time series; 
causing display of a graphical user interface (GUI) comprising a depiction of data from one or more of the statistical metric time series;
receiving, via the GUI, a first user input indicating a selection of a particular entity; 
in response to the first user input, causing the GUI to display an augmented visual representation comprising a line plot depicting the per-entity time series for the particular entity as an overlay superimposed over a time-based graph lane of a plurality of time-based graph lanes, wherein each time-based graph lane corresponds to a respective entity;

in response to the received second user input, causing the GUI to display a navigation option having associated property carryforward information to be forwarded to a navigation target application, wherein the property carryforward information comprises a tokenized search query;
receiving a third user input indicating an interaction with the navigation option; and 
in response to the third user input, outputting the property carryforward information for receipt by the navigation target application, wherein, upon receipt of the property carryforward information, the navigation target application uses the visualization context information to display the data from the per-entity time series in a context of the navigation target application.
31.	(Currently amended) The system of claim 29, wherein the processing device is further configured to:
receiving a fourth user input indicating an interaction with a particular area of a distribution flow graph; and
in response to the fourth user input, causing the GUI to display a list of entities associated with the particular area.
32.	(Previously presented) The non-transitory computer readable storage medium of claim 30, wherein the operations further comprise:
receiving a fourth input indicating user interaction with the depiction; and
in response to the fourth input, causing the GUI to display a presentation of data associated with the particular entity apart from a GUI area having the depiction of statistical metric time series data.
 
Allowable Subject Matter
Claims 1-24 and 27-32 are allowed.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding the 35 U.S.C. 101 rejection, the claims are patent-eligible because they go beyond general data collection, analysis, and graphically displaying analysis results using a graphical user interface (GUI).  For example, the claims extend the use of the GUI displayed results in a particular way that is beyond general post-solution activity.  The claims do so by including a navigation option having a “property carryforward information” feature comprising a tokenized search query whereby user interaction with a portion of the displayed results causes information associated with the displayed results to be carried forward to and used by a selected target application.  That target application then displays data, associated with the portion of the displayed results that user interacted with, in the appropriate context of the target application.  These features of the GUI provide meaningful limitations and demonstrate integration of an abstract idea into a practical application.  
Regarding the 103 rejection previously withdrawn, the cited prior art was Carasso (David Carasso. “Exploring Splunk Search Processing Language (SPL) Primer and Cookbook,” 2012 CITO Research, New York, NY, 156 pages) and Somaiya (US 2015/0229546 A1).  Carasso in view of Somaiya does not teach the combination of features claimed by Applicant and particularly the GUI depiction of data and navigation options having the property carryforward information feature.  Other relevant prior art is Sanghvi et al. (US 2008/0301574 A1), Lopienski (Sebastian Lopienski. “Service Level Status – a new real-time status display for IT services.” 2008 Journal of Physics: .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  
Sanghvi et al. US 2008/0301574 A1 modeling, monitoring and analysis of computer services (Figs. 5 and 6). 

Wang et al US 2009/0077424 schedule health check session (0027, 0028, 0034, 0043, 0044).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683